ADVISORY ACTION
	Applicants’ proposed amendments to the claims and remarks filed February 17, 2022 under AFCP 2.0 have been provided additional search and consideration.  While there was insufficient time allotted under AFCP 2.0 to make a final determination of patentability with regards to the proposed amendment, upon initial review, applicants’ proposed amendments and associated remarks do not appear sufficient to establish non-obviousness.
  Applicants discussion with respect to the exmainer’s motivation to combine and with regards to reasonable expectation of success do not appear to be persuasive absent specific arguments or reasoning directed to how the examiner has erred the proposed modification of Rogers in view of Saxby.
Applicants argue that the 20% molybdenum as disclosed by Saxby is presented in weight percent where the claimed requirements are presented in atomic percent.  Applicants demonstrate calculations with regards to the examples of Saxby, which show that the molybdenum content of the exemplary compositions would not satisfy applicants’ claimed proportions.  However while the examples of Saxby do not appear to have a composition meeting applicants’ claimed proportions, the teachings of Saxby are not limited to specific examples.  While the 20% molybdenum disclosed by Saxby at pages 6 and 7 is presented in weight percent, the proportions would overlap those claimed by applicants when considered in atomic percent.  Given a nickel binder having the proportions set forth on pages 6 and 7, where the niobium present forms carbides, niobium being present at no more than 6 wt. % (page 7) the resulting proportions when considered in weight percent would at least overlap applicants’ claimed requirements.  For example the molybdenum content falls within the claimed range where the composition contains (in weight percent): chromium at 10%, iron at 5%, molybdenum at 20%, cobalt at 10%, silicon at 5%, niobium at 6%, carbon at 0.80% and a balance of nickel, where such a composition would include molybdenum at approximately 12 atomic %, a value which would fall within applicants’ proposed range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Adam Krupicka/            Primary Examiner, Art Unit 1784